 


 HR 6297 ENR: Iran Sanctions Extension Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 6297 
 
AN ACT 
To reauthorize the Iran Sanctions Act of 1996. 
 
 
1.Short TitleThis Act may be cited as the Iran Sanctions Extension Act. 2.REAUTHORIZATION OF IRAN SANCTIONS ACT OF 1996Section 13(b) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended by striking December 31, 2016 and inserting December 31, 2026.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
